Lupiano, J.,
dissents in a memorandum as follows: Defendant moved to dismiss the indictment upon which he was arraigned pursuant to the “dragnet” provision of CPL 210.20 (subd 1), to wit, subdivision (h), which permits such motion on the ground that “There exists some other jurisdictional or legal impediment to conviction of the defendant for the offense charged”. His motion was denied without a hearing. On his appeal from the judgment of conviction upon his guilty plea of criminal sale of a controlled substance in the third degree, we are confronted with the critical issue of whether he was entitled to a hearing on his claim that he was selectively prosecuted in the State courts because he refused to co-operate with Federal prosecutors following his arrest by Federal agents for the crime prosecuted herein. Defendant’s motion to dismiss based on selective enforcement raises a “due process” claim. As such, it partakes of sufficient constitutional dimension to survive defendant’s plea of guilty (see Blackledge v Perry, 417 US 21; cf. People v La Ruffa, 37 NY2d 58; People v Gilliam, 65 AD2d 533). Under CPL 210.45 (subd 5), the court may deny the motion without a hearing if (a) the moving papers do not allege a legal basis for the motion pursuant to CPL 210.20, (b) the motion is based upon facts and the moving papers do not contain sworn allegations supporting those essential facts, and (c) an allegation of fact essential to support the motion is conclusively refuted by documentary proof. Study of the record discloses the moving papers on defendant’s motion to dismiss did allege a legal basis as required by CPL 210.20, that such papers did contain sworn allegations as to essential facts, and that no essential factual allegation in support of defendant’s motion was refuted by documentary proof. Accordingly, pursuant to CPL 210.45 (subd 6), the court was required to conduct a hearing. However, the court determined to deny the motion without a hearing on the announced basis that the State prosecutor “is not bound by any agreement made with the defendant in the Federal District Court unless the District Attorney is a party to such agreement.” This finding, which is assumed to be correct, *541does not resolve the issue posed by defendant’s claim of discriminatory enforcement. Reflection upon the Court of Appeals analysis in People v Goodman (31 NY2d 262), the rationale of People v Utica Daw’s Drug Co. (16 AD2d 12) and the largely perceptive and trenchant observations of Justice Dontzin in People v Marcus (90 Misc 2d 243) mandates the conclusion that defendant is entitled, on this record as a matter of law, to a hearing on his motion to dismiss based on discriminatory enforcement.'It is undisputed that defendant on January 6, 1976, sold more than one eighth of an ounce of heroin to a Federal narcotics agent; that the agent swore out a Federal felony complaint on June 14, 1976; that the defendant was arrested by Federal agents on May 17, 1977, and was arraigned before a United States Magistrate, who set bail at $1,000. Defendant was released on a $1,000 personal recognizance bond. Nevertheless, one week later, defendant was indicted, not by Federal, but by New York State authorities for this crime, with the Federal charges being dropped. These circumstances add verisimilitude to the sworn allegations as to essential facts and to the legal basis contained in the moving papers on defendant’s motion to dismiss with respect to CPL 210.20. To adopt the majority view that defendant’s moving papers urge mere surmise and assumption is to mischaracterize their character and to ignore the undisputed facts alluded to above, which underlie the factual representations made in such moving papers. Without prejudging the merit of defendant’s assertions, we note that the issue before us is solely whether those assertions in the context of the surrounding facts and circumstances mandate the hearing required by CPL 210.45 (subd 6). No presumption of “essential facts” is required or engaged in. The record which contains the undisputed facts set forth herein, and the assertions by defendant pertaining to selective prosecution, “speaks for itself.” Accordingly, this appeal should be held in abeyance pending a hearing on defendant’s said motion to dismiss, and such hearing should be directed forthwith.